DETAILED ACTION

	Acknowledgment is made of the amendment filed on 7/07/2022.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a barcoded end facet printed photonic chip comprising:
an optically transparent direct laser writing substrate comprising a transverse waveguide writing surface to receive a direct write laser light for off-axis direct write laser printing and a facet surface to receive the direct write laser light for on-axis direct write laser printing of a barcode-guided direct laser written optical coupling on the facet surface;
a waveguide disposed in the optically transparent direct laser writing substrate and in optical communication with the facet surface; and
an optically visible bulk impregnated barcode disposed in the optically transparent direct laser writing substrate arranged proximate to the waveguide and in optical communication with the facet surface; and
regarding claim 9, a barcode-guided direct laser writer for barcode-guided direct laser writing of an optically transparent direct laser writing substrate, the barcode-guided direct laser writer comprising:
a translation stage that receives an optically transparent direct laser writing substrate in an off-axis printing orientation or an on-axis printing orientation with respect to a direct write laser;
a direct write laser in optical communication with the optically transparent direct laser writing substrate and that produces direct write laser light;
an optical objective in optical communication with the optically transparent direct laser writing substrate and that receives an image of the optically transparent direct laser writing substrate;
a light sensor in optical communication with the optically transparent direct laser writing substrate via the optical objective and that receives the image from the optical objective and produces image data from the image;
an analyzer in electrical communication with the direct write laser, the light sensor, and the translation stage and that:
controls the direct write laser so that the direct write laser produces the direct write laser light under the control of the analyzer;
receives the image data from the light sensor and controls the direct write laser and the translation stage based on the image data;
determines a position of a waveguide in the optically transparent direct laser writing substrate relative to an optically visible bulk impregnated barcode disposed in the optically transparent direct laser writing substrate; and
controls the translation stage so that the translation stage positions the optically transparent direct laser writing substrate relative to the direct write laser under control of the analyzer to make a barcode-guided direct laser written optical coupling on a facet surface of the optically transparent direct laser writing substrate to form a barcoded end facet printed photonic chip from the optically transparent direct laser writing substrate via barcode-guided direct laser writing, 
wherein the optically transparent direct laser writing substrate forms a barcode-guided direct laser written optical coupling in response to receipt of the direct write laser light from the direct write laser at the facet surface, and
the optically transparent direct laser writing substrate comprises:
a transverse waveguide writing surface that receives the direct write laser light when disposed on the translation stage for off-axis direct write laser printing and the facet surface that receives the direct write laser light when disposed on the translation stage for on-axis direct write laser printing of the barcode-guided direct laser written optical coupling on the facet surface:
a waveguide disposed in the optically transparent direct laser writing substrate and in optical communication with the facet surface; and 
the optically visible bulk impregnated barcode disposed in the optically transparent direct laser writing substrate arranged proximate to the waveguide and in optical communication with the facet surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876